DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: an application filed on 09/23/2020.
Claims 1-14 are currently pending.    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 
 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (US 2004/0255218, hereinafter Tada) in view of Snapp (US 2006/0215937).

Regarding claim 1, Tada teaches: An apparatus (fig. 7, retrieval client 103 or 104) comprising: 
at least one memory (fig. 7, main memory 208); and  
at least one processor (fig. 7, System control program 211) that performs: 
performing character recognition on a document image ([0127], In step 704, the character recognition program 221 is executed to extract character information from the image data generated in step 703.); 
specifying a character required to be corrected in a character string acquired as a result of the character recognition ([0217], As regards a character recognition error automatic correction method, it is easy to implement a user interface that allows the user to view extracted characteristic character strings, specify the characteristic character strings to be corrected, and correct them at a time.); 

Tada does not explicitly teach: generating a plurality of candidate character strings corresponding to the character string by using a substitution candidate for the specified character and not using a substitution candidate for a character other than the specified character in the character string; and 
finalizing one correct character string from the plurality of generated candidate character strings. 

 

finalizing one correct character string from the plurality of generated candidate character strings ([0080], In another embodiment, procedure 202 uses the rank 815 to dictate the order of presentation of each possible solution string to a final resolution determination procedure. The possible solution strings are presented in the order specified in the results table 800 to an NCOA lookup procedure that attempts to match the string to a name in the NCOA database (stage 234). As shown in FIG. 8, "donald" is considered the most likely resolution of the ambiguous string "d(o/e)na?d," and is thus the first name presented for lookup (along with an unambiguous last name) to the NCOA database 244).  
 

The motivation for the combination is that Tada and Snapp are in the same field of endeavor, mainly character recognition of document image.
 
Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tada to 

Regarding claim 2, Tada and Snapp teach: The apparatus according to claim 1, wherein the at least one processor further performs: presenting the character string acquired as a result of the character recognition, wherein the character required to be corrected is a character specified by a user in the presented character string (Tada, see fig. 24 and [0217], FIG. 24 shows an example of a user interface for the character recognition error automatic correction method. As indicated in FIG. 24, the user interface comprises an area for displaying text data that is derived from character recognition of the document to be registered; setup buttons for specifying whether or not to make automatic corrections; a button for batch correction of selected characteristic character string; check boxes for selecting the characteristic character string to be corrected). 

Regarding claim 3, Tada and Snapp teach: The apparatus according to claim 1, wherein the character required to be corrected is a character specified based on a reliability degree of a result of the character recognition (Snapp, [0079], FIG. 8 is an exemplary results table 800 showing the three valid name strings placed into a ranking order based on frequency of occurrence, as explained above. As shown in FIG. 7, the name Donald has the highest number of occurrences in the NCOA database 244, and therefore, as shown in FIG. 8, it is assigned a frequency ranking of one 810.).



Regarding claim 5, Tada and Snapp teach: The apparatus according to claim 4, wherein the threshold is predefined on a character basis (Tada, [0172], After completion of step 1304, step 1305 is performed to check whether a predetermined threshold value is exceeded by the degree of character assurance that is output earlier in step 1304).

Regarding claim 6, Tada and Snapp teach: The apparatus according to claim 1, wherein the character required to be corrected is specified based on a pre-installed database (Snapp, [0076], Here, row 715 shows "donaid" occurred 1,244 times in the NCOA database, row 720 shows "donald" occurred 366,298 times in the NCOA database, and row 730 shows "donard" occurred 211 times in the NCOA database. ).

Regarding claim 7, Tada and Snapp teach: The apparatus according to claim 1, wherein the substitution candidate is formed of a lower-level candidate and/or an erroneous recognition pattern for a specified character (Snapp, In one embodiment, the statistics regarding the likelihood of a character string being a correct interpretation are updated periodically, so that the most likely correct solution for a particular ambiguous string may change over time. For example, as a new first name gains popularity 

Regarding claim 8, Tada and Snapp teach: The apparatus according to claim 7, wherein the lower-level candidate is registered in advance (Snapp, In one embodiment, the statistics regarding the likelihood of a character string being a correct interpretation are updated periodically, so that the most likely correct solution for a particular ambiguous string may change over time. For example, as a new first name gains popularity and starts appearing in the NCOA database, it may become a likely solution to an ambiguous character string for which it previously would not have been considered a solution, such as "Madison," which was extremely uncommon as a first name prior to the 1980s. See fig. 7). 

Regarding claim 9, Tada and Snapp teach: The apparatus according to claim 1, wherein the at least one processor further performs: presenting the plurality of candidate character strings, wherein the one correct character string is finalized from the plurality of presented candidate character strings based on a second instruction from a user (Tada, see fig. 24 and [0217], FIG. 24 shows an example of a user interface for the character recognition error automatic correction method. As indicated in FIG. 24, the user interface comprises an area for displaying text data that is derived from character recognition of the document to be registered; setup buttons for specifying whether or not to make automatic corrections; a button for batch correction of selected characteristic character string; check boxes for selecting the characteristic character string to be corrected). 

Regarding claim 10, Tada and Snapp teach: The apparatus according to claim 9, wherein before the one correct character string is finalized from the plurality of presented candidate character strings, 

Regarding claim 11, Tada and Snapp teach: The apparatus according to claim 9, wherein the at least one processor further performs: registering an erroneous recognition pattern for the specified character based on the second instruction (Tada, see fig. 24 and [0217], FIG. 24 shows an example of a user interface for the character recognition error automatic correction method. As indicated in FIG. 24, the user interface comprises an area for displaying text data that is derived from character recognition of the document to be registered; setup buttons for specifying whether or not to make automatic corrections; a button for batch correction of selected characteristic character string; check boxes for selecting the characteristic character string to be corrected). 

Regarding claim 12, Tada and Snapp teach: The apparatus according to claim 1, wherein the at least one processor further performs: accepting entry of the correct character string from a user when it is determined that the correct character string is not present in the plurality of candidate character strings (Tada, [0217], Further, a registering user can select a seemingly correct characteristic character string from a pull-down menu and press a correction button for batch correction to use the selected character string in replacement of erroneously recognized derivative character strings in the document to be registered).

Claims 13 and 14 are rejected for reasons similar to claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675